EXAMINER’S COMMENT
An examiner’s comment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

General Information 
The merits of this case have been carefully reviewed in light of the Applicant’s amendment received January 18, 2022. The drawing objection has been overcome by amendments to the broken lines and surface shading. The specification objection has been overcome by amendments to the broken line statement. 
 
The claim rejection of record under 35 USC § 112(a) and (b) has been fully overcome by clear illustration of surface shading around the depression on the top of the hitch pin retainer. Accordingly, the rejection of record is hereby withdrawn and the application is found to be in condition for allowance. 

Conclusion
	The instant application is in condition for allowance. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY HSU whose telephone number is (571)272-5363.  The examiner can normally be reached on MON-FRI 830AM-5PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Krakower can be reached at 571-272-4496.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

The references cited are art of record. Applicant may view and obtain copies of U.S. Patent references by visiting the following site and doing an online search. http://www.uspto.gov/patft/index.html.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp.

If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JH/
Patent Examiner, Art Unit 2917

/SUSAN E KRAKOWER/Supervisory Patent Examiner, Art Unit 2917